DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 as amended on 08/03/2020 included the following limitation: “a compensation element that solely mechanically connects the bearing housing to the turbine inflow housing.” However, in the claims filed on 01/25/2021, the word “solely” appears to have been inadvertently omitted. Please ensure that the word “solely” is added back into claim 1 to maintain continuity of prosecution. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw connections (claims 13 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes a new limitation that states: “the bearing housing and the turbine inflow housing are at least one of radially and axially offset from each other so that the bearing housing and the turbine inflow housing are not in contact.” Firstly, the original specification does not disclose that the bearing housing and the turbine housing are at least one of radially and axially offset from each other. Furthermore, while the drawing shows that portions of the bearing housing (1) and the turbine inflow housing (2) are radially and axially offset from each other, there are some portions of the turbine inflow housing (2) that are not radially offset from some portions of the bearing housing. Paragraph [0013] of the original specification states: “The bearing housing 2 includes a bearing housing cover 5.” This indicates that the bearing housing cover is a part of the bearing housing. Using this interpretation, from Figure 1, it can be seen that the bearing housing cover portion (5) of the bearing housing (1) is not radially offset from the turbine inflow housing since they are radially aligned. Additionally, there are radially offset portions of the bearing housing (1) that are axially aligned with portions of the turbine inflow housing (i.e., they lie at the same axial height along a common axial plane). The manner in which this limitation is written, it requires that either the bearing housing is radially offset from the turbine inflow housing, or the bearing housing is axially offset from the turbine housing, or the bearing housing is both radially and axially offset from the turbine inflow housing. As explained above, there are portions of the bearing housing and the turbine inflow housing that are neither radially nor axially offset from each other. As a result this limitation is considered new matter. 
The aforementioned limitation also states that the bearing housing and the turbine inflow housing are not in contact. However, as mentioned above, in paragraph [0013] it is stated that the bearing housing cover (5) is a part of the bearing housing (1). The original specification makes no mention regarding no contact between the turbine inflow housing and the bearing housing. Furthermore, as seen in Figure 1, the bearing housing cover (5) appears to be in contact with the turbine inflow housing and so it is deemed that sufficient written description has not been provided for this limitation. This limitation is also considered new matter. 
Claim 2 states: “the compensation element is connected to the turbine inflow housing at a radially outer section of the compensation element.” However, a review of inner section of the compensation element (not the radially outer section as claimed). Support for this limitation has not been found in the original specification. As a result, this limitation is also considered new matter. 
Claim 3 states: “the compensation element is connected to the bearing housing at a radially inner section of the compensation element.” However, a review of the drawings shows that the compensation element (7) is connected to the bearing housing (2) at a radially outer section of the compensation element (not the radially inner section as claimed). Support for this limitation has not been found in the original specification. As a result, this limitation is also considered new matter. 
Claim 10 also comprises the same new matter issues that have arisen in claims 2 and 3. 
Claim 15 repeats the limitations already found in claim 1 (regarding no contact) and so is also rejected for the same reasons. 
The remaining dependent claims are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 includes the limitation: “a turbine housing a turbine inflow housing of the turbine housing.” The underlined portion lacks antecedent basis because in the first mention of “a turbine housing at turbine”, the term housing is a verb. This limitation will be interpreted as: “a turbine housing, housing a turbine inflow housing of the turbine housing.”
Claim 1 includes a new limitation that states: “the bearing housing and the turbine inflow housing are at least one of radially and axially offset from each other so that the bearing housing and the turbine inflow housing are not in contact.” Firstly, the original specification does not disclose that the bearing housing and the turbine housing are at least one of radially and axially offset from each other. Furthermore, while the drawing shows that portions of the bearing housing (1) and the turbine inflow housing (2) are radially and axially offset from each other, there are some portions of the turbine inflow housing (2) that are not radially offset from some portions of the bearing housing. Paragraph [0013] of the original specification states: “The bearing housing 2 includes a bearing housing cover 5.” This indicates that the bearing housing cover is a part of the bearing housing. Using this interpretation, from Figure 1, it can be seen that the bearing housing cover portion (5) of the bearing housing (1) is not radially offset from the turbine inflow housing since they are radially aligned. Additionally, there are radially offset portions of the bearing housing (1) that are axially aligned with portions of the turbine inflow housing (i.e., they lie at the same axial height along a common axial plane). The manner in which this limitation is written, it requires that either the bearing housing is 
The aforementioned limitation also states that the bearing housing and the turbine inflow housing are not in contact. However, as mentioned above, in paragraph [0013] it is stated that the bearing housing cover (5) is a part of the bearing housing (1). The original specification makes no mention regarding no contact between the turbine inflow housing and the bearing housing. Furthermore, as seen in Figure 1, the bearing housing cover (5) appears to be in contact with the turbine inflow housing and so it is unclear how this lack of contact is accomplished. 
Claim 2 states: “the compensation element is connected to the turbine inflow housing at a radially outer section of the compensation element.” However, a review of the drawings shows that the compensation element (7) is connected to the turbine inflow housing (2) at a radially inner section of the compensation element (not the radially outer section as claimed). Support for this limitation has not been found in the original specification. As a result, this limitation is unclear. 
Claim 3 states: “the compensation element is connected to the bearing housing at a radially inner section of the compensation element.” However, a review of the drawings shows that the compensation element (7) is connected to the bearing housing (2) at a radially outer section of the compensation element (not the radially inner section 
Claim 10 also comprises the same issues that have arisen in claims 2 and 3 and so is also rejected as being unclear. 
Claim 15 repeats the limitations already found in claim 1 (regarding no contact) and so is also rejected for the same reasons.
The remaining dependent claims are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 repeats a limitation found in claim 1 that states that the turbine inflow housing and the bearing housing are not in contact. Please note that there appears to be no clear distinction between “direct contact” (broader term in claim 15) and “contact” (narrower term in claim 1). Hence, claim 15 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 
NOTE: Please note that no prior art rejections are being provided for these claims since the proper scope of these claims cannot be fully ascertained at this time. Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746